﻿On behalf of the Malawi delegation, I should like to extend to Mr. von Wechmar our warmest congratulations on his election as President of the current session of the General Assembly. In extending our congratulations to him, I wish to take the liberty of recording our satisfaction at seeing him preside over the deliberations of the thirty-fifth session of the General Assembly.
2.	In this connection, we wish to recall that the friendly Government which he so ably represents, that of the Federal Republic of Germany, was the first to promise economic aid to Malawi when, in 1963, our Government served notice to quit the now defunct Central African Federation of Rhodesia and Nyasaland. We also wish to recall that, since then, not only have the two countries enjoyed the most cordial bilateral relations, but these relations have waxed from strength to strength. Therefore, it is only natural that our delegation should assure him of our fullest co-operation and support in the discharge of the responsibilities of his presidency that lie ahead. It is in this spirit that we salute him and convey to him our great personal pleasure in seeing him preside over the Assembly.
3.	Our delegation would be remiss if an appropriate public tribute were not paid to his predecessor Ambassador Salim A. Salim of the United Republic of Tanzania, who acquitted himself so ably and with such total dedication that the special sessions over which he presided not only added to his stature as a seasoned diplomat but also did tremendous honour to his country in particular and Africa in general. Our delegation is indebted to Ambassador Salim for his outstanding contribution to the work of the United Nations. We salute him for an excellent job of work, which he accomplished for the good of the entire international community.
4.	The Government of the Republic of Malawi continues to follow with very keen interest the efforts deployed by the Secretary-General as he attempts to give positive expression to the resolutions of both the Assembly and the Security Council. Our Government has taken special note of his visits to several parts of the world—including South-East Asia and the Middle East—in his quest for a peaceful settlement of explosive situations which seem to undermine international peace and security. Accordingly, on behalf of the Malawi Government, we wish to record our sincere thanks to Mr. Kurt Waldheim for those efforts and to congratulate him and his dedicated staff for their invaluable service and contribution to the cause of international peace and stability. Our Government also commends the Secretary-General on his report on the work of the Organization, on the objectivity of the annual report and its careful analysis of the international political developments during the past year. Indeed, we take pride in the very high standard of performance that he has set for the entire United Nations system.
5.	The Government of the Republic of Malawi, in concert with other Commonwealth Governments, joined the international community in welcoming the advent of the two newly independent sovereign States of Zimbabwe in Africa and Saint Vincent and the Grenadines in the Caribbean. Both States were former possessions of the United Kingdom of Great Britain and Northern Ireland and were admitted as the one hundred and fifty-third and one hundred and fifty- fourth Members of the United Nations, respectively. With the admission of these two new Members, the United Nations took bold and positive steps towards its desired objective regarding the fulfilment of the principle of universality of its membership. It is in recognition and appreciation of this achievement that we wish to take the liberty of extending our delegation's sincere and heartfelt congratulations to the Governments and peoples of Zimbabwe and Saint Vincent and the Grenadines. We also wish to congratulate Her Majesty's Government of the United Kingdom on facilitating the independence of its two former colonies. The Malawi Government has noted with complete satisfaction and jubilation the removal, for the first time, from the agenda of the General Assembly of the item entitled "The situation in Southern Rhodesia". Accordingly, it is the hope of my Government that similar items that still remain on the agenda of the Assembly might equally be dropped, sooner rather than later.
6.	At the seventeenth ordinary session the Assembly of Heads of State and Government of the Organization of African Unity [OAU], held at Freetown, last July, agreed to authorize Mr. Siaka Stevens, current chairman of the Assembly of the OAU and head of State and Government of the Republic of Sierra Leone, to convene the Ad Hoc Committee on Western Sahara, with a view to reconciling the parties to the conflict and seeking a peaceful and lasting solution to that problem. Accordingly, the fourth session of the Ad Hoc Committee was convened in Freetown early last month. My Government notes with considerable interest the fact that since the establishment of that Committee, the parties to the conflict not only now appear willing to discuss the issues, but also have participated in at least one such meeting which formed the basis for current recommendations which have been forwarded to the heads of State and Government of the OAU. The decision to participate in an exercise of this nature would seem, in our view, to augur well for the future. Accordingly, we wish all the participants and the Committee every success in their determined search for a peaceful solution to this African problem. Above all, we commend the OAU for its determination to attempt to contain and even resolve the problem within the framework of its charter.
7.	During the thirty-fourth session of the General Assembly, the international community expressed both dismay and disappointment at the negative turn of events when agreement on a formula for resolving the Namibian problem initially submitted by the five Western Powers through the Security Council eluded the feuding parties. This disappointment notwithstanding, efforts to maintain the search for a peaceful solution to the problem have been stepped up by the Secretary-General and as a result we hear that all outstanding issues militating against the settlement proposal approved by the Security Council in its resolution 435 (1978) have now been resolved. However, we are unable to understand and appreciate the apparent reluctance of the Government of the Republic of South Africa to facilitate the immediate implementation of the formula that not only has been carefully worked out but also has been exhaustively examined by all concerned. We believe that the assurances given by the Secretary-General are genuine and that they are aimed at ensuring the peaceful transfer of political power to the Namibians themselves. We believe that under United Nations auspices not only would free and fair elections be feasible, but the participation of each Namibian in any such election would be guaranteed.
8.	In this connection, we wish to recall our Government's belief in the Western initiative, which has now culminated in what has been agreed to by all parties. Addressing the thirty-fourth session of the General Assembly last October, the then Chairman of our delegation, Mr. D. T. Matenje, Minister of Education, had this to say about our Government's reaction:
"My Government is convinced that this is still the way that offers the most hope of leading to a just and internationally acceptable solution to the Namibia question. It is therefore encouraging to note that efforts are under way to pursue the Western initiative, and I would appeal for good faith among ... the parties concerned so as not to lose again an opportunity to bring this problem to a successful conclusion." 
9.	Accordingly, it is in the same spirit that we would venture to reiterate our Government's appeal to all parties, in particular to the Government of the Republic of South Africa, to facilitate the implementation of the formula currently under active consideration. Time is running out, and the time to resolve the problem is now.
10.	We would venture to submit that the views of our Government on apartheid and racism and what they connote arc well known, not only to the Assembly but also to the Government of the Republic of South Africa. It will be recalled that last year the leader of our delegation had this to say on the policies of apartheid and racism espoused by the Government of the Republic of South Africa:
"My Government remains resolutely averse to the policies of apartheid and the methods used to enforce it, including the establishment of 'homelands'. This is a stance that is well known to the Government of the day in South Africa. But my Government remains equally convinced that the best way to induce the white people to the south of us to change is by contact and example, by engaging in a dialogue with them." 
11.	The black people of South Africa continue to challenge the legal instruments of their oppression because for upwards of three centuries they have been reduced to the status of aliens in the country of their forebears. Alas, even black school children, too, have for quite a spell now shown utter defiance, and this in broad daylight, of the armoury that has been assembled there for what appears to be their perpetual political subjugation. The black people of South Africa abhor the creation of Bantustans, which they perceive as a summation of apartheid and downright racism. They resent the balkanization of beautiful South Africa and rather yearn for its unification. Their desire for the total integration and cohesion of their land prompts them to step up the fight for freedom and prosperity for all its people, irrespective of colour or creed. Therefore, the continued balkanization of South Africa can only mean an affront to the dignity of sovereignty, aimed at entrenching the enduring myth of baaskap.
12.	The black people of South Africa will continue to insist on respect for their lives and dignity. For, as long as those basic human rights continue to be ignored, the fight not only to participate in but also to govern, the affairs of their land will not cease. Therefore we, like the international community, believe that there is merit in the people's quest for social justice and political emancipation. We believe that they loathe violence just as they abhor political injustice and racism. We believe that neither confrontation nor intransigence is in the best interests of the racial groups in that land. We believe that the black people of South Africa are crying out for and committed to the building of a united, dynamic, strong and prosperous nation capable of providing enlightened leadership in the African continent.
13.	South Africa has always been, is and will continue to be part and parcel of the African continent. Therefore we are unable to understand why the white minority that now governs that country should insist on creating a mini- Europe there while at the same time justifiably insisting on being called Africans themselves. We would, as in years gone by, urge those who have influence over the white population and Government of South Africa to prevail on them to come to the conference table with a view to resolving the country's political, social and economic problems, which have not only bedevilled racial relations within the country but have also succeeded in isolating it from the international family of man. My delegation's prayer is for a quick resolution of the problem so that that country may return to this forum and occupy its legitimate place.
14.	No instant solution to the Middle East problem capable of commanding the immediate support of all parties seems feasible. But Malawi believes that, given a suitable political climate and willingness to engage in meaningful discussions among all the feuding parties, a solution might be found sooner rather than later. Unfortunately, the tendency in recent times to assail the efforts of the United Nations in the region, the most recent decision to take unilateral action on certain disputed aspects of the problem, the continued acquisition of weaponry of death and mass destruction, which goads the feuding parties into acts of violence, the refusal to recognize and accept each other's existence, the temptation to ignore the inalienable rights of the Palestinian people, the unwillingness that has been demonstrated so far to give effect to the myriad resolutions of the United Nations calling for withdrawal from occupied territories, and so on, seem in our view to have succeeded only in undermining the credibility of United Nations peace initiatives in that region. Naturally the Malawi delegation deplores this negative development. We believe that the region can ill afford to continue to bleed itself to death, because to do so is to set itself on a course of self-destruction and create general world instability and insecurity in its wake. Consequently, we submit that the Secretary-General made a very pertinent and timely observation to this body when he said in his report:
"Any progress in the Middle East requires in the first place a vastly improved degree of communication and understanding at many levels. There can be no hope of peaceful progress if the peoples of the region and their leaders do not recognize and accept each other's ... right to exist. Conditions must be created in which positive and agreed solutions can be developed."
15.	We see no concealed innuendos or provocative epithets in that observation, which to us seems to be a fundamental truism that reflects the reality of the situation. We discern nothing in it that might incur the wrath of the gods of the Middle East. Accordingly we would urge the international community to join the Secretary-General in attempts to bring suitable pressure to bear on all the parties in the area to facilitate the creation of the type of conditions envisaged in that quotation and to facilitate the development of "positive and agreed solutions" aimed at a peaceful resolution of the Middle East conflict.
16.	In the view of our delegation, the Secretary-General has made what seems to be a very intriguing proposal concerning the situation in Afghanistan. According to him,
. . the only way that appears open is to initiate a process of negotiation among all the parties concerned with a view to finding a political solution of the problem with
full regard to the principles of the Charter and the decisions of the Organization". 
As far as we are aware, the Afghan representatives regard any such proposals as wanton interference in their domestic affairs. They have even objected to the inscription of an item on the subject on the agenda of the Assembly. As far as they are concerned, the foreign troops that have inundated their country are there by invitation because their sovereignty was allegedly threatened by imperialists and neo-imperialists in concert with their foster-cousins the colonialists and neo- colonialists. However, the international community still has not been informed why the Afghan people, on whose behalf the foreign troops are alleged to have been invited into their country, seem to be taking to the bush, and some even seeking refuge in neighbouring countries. If the question of the invitation cannot be discussed by the Assembly, at least that of thousands of refugees would seem to merit consideration. Therefore we would hope that the Assembly—which is already involved by being looked to for material support for the well-being of the Afghan refugees—might be permitted to review the situation there before it deteriorates beyond redemption. It is in this light that we perceive the Secretary-General's constructive proposal, which would seem to merit prompt and positive consideration by the international community.
17.	The situation in Kampuchea, like that in Afghanistan, is said to remain dangerous. We have been informed that even humanitarian relief operations carried out by the United Nations system in concert with voluntary organizations for the benefit of the uprooted and displaced Kampuchean men, women and children have run into serious political and military difficulties. We are concerned that hardly any progress appears to have been made in giving effect to General Assembly resolution 34/22, which does not merely deal with the situation in Kampuchea, but also specifically calls for the withdrawal of foreign troops from that land, which has literally been bleeding to death since the hostilities of recent years. We believe that the withdrawal of those foreign troops would certainly facilitate the search for a mutually acceptable political solution.
18.	In this regard we have taken note of the Secretary- General's efforts in using his good offices to assist the parties to the conflict to try and come to some accommodation Although those efforts have not yielded any spectacular results, the Secretary-General seems to have succeeded in getting at least two of the Foreign Ministers to continue the dialogue during the thirty-fifth session of the General Assembly here in New York. We wish them every success in their endeavour, and for our part we shall watch their efforts with keen interest.
19.	The meeting held on 9 August this year concerning the situation in Cyprus is said to have culminated in an agreement between the two communities to start discussing substantive issues pertinent to the dispute. But both parties are said to be lacking in an essential ingredient: the necessary political will and commitment to negotiate and compromise. In the absence of such essential political chemistry, it is proving difficult to get down to really serious business. In this connection we would once again appeal to the two communities to co-operate with the Secretary-General in the general search for a peaceful resolution of the dispute.
20.	During the thirty-fourth session of the General Assembly the Malawi delegation expressed the hope that the successful conclusion of the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Limitation of Strategic Offensive Arms, SALT II, might induce the big Powers to deploy the type of experience gained through the long drawn out negotiations in efforts geared to the achievement of general disarmament in the world. Unfortunately, this does not appear to have been the case.
21.	In this regard it is pertinent to observe that the disarm-ament strategy elaborately worked out at the tenth special session of the General Assembly devoted to disarmament has not in fact been translated into substantive action as expected. Instead, the international community has witnessed further escalation of the arms race. The international community has, during the past year, seen Governments giving priority to military preparedness while at the same time espousing the principle of disarmament. This mental attitude has resulted in meagre progress on this problem. The bottom line of all this would seem to be that by the end of the current year, according to the report of the Secretary-General, world military expenditures will exceed $500 billion, or roughly 6 per cent of total world output. We are horrified by the findings of a comprehensive study on nuclear weapons, commissioned on behalf of this General Assembly some two years ago, which has just been completed and which highlights the dangers of those weapons in the arsenals of major Powers. According to the Secretary- General, "In 13 years the total number of strategic nuclear warheads has reportedly almost tripled. Can the international community afford further nuclear proliferation—has the international community become so obsessed with technology that the objective is now to annihilate itself from the surface of the Lord's earth?
22.	The Malawi delegation agrees with the view expressed by the Secretary-General that "There must be tangible demonstrations of renewed commitment to the objectives outlined in the Final Document of the Tenth Special Session". Our delegation also supports the Secretary-General in his assertion that "The Second Disarmament Decade, which began this year, offers a suitable framework for setting politically attainable concrete targets and making substantive progress in that direction" The Assembly has had more than enough of its share of empty professions flowing from those who claim never to have violated any international agreements on disarmament and arms control. Such professions cannot impress anyone in the Assembly as long as they are not related to what actually goes on in the backyards of those who advance them.
23.	The development of the essential political will among nations at the highest levels of Government conducive to the transformation and restructuring of the current international economy seems to have eluded the participants in the eleventh special session of the General Assembly devoted to development and international economic co-operation. Consequently, yet another opportunity to give effect to the proposed establishment of the new international economic order appears to have been lost last month. However, our delegation joined the other members of the Group of 77 in taking note with satisfaction of the consensus reached on the text of the International Development Strategy for the Third United Nations Development Decade, which is scheduled to come into effect in January 1981. But we were both dismayed and disappointed by the failure to reach total agreement at that session on procedures and a time-frame aimed at launching the global negotiations. However, that failure to reach total agreement notwithstanding, we still cherish the hope that by the beginning of 1981 the three important Western delegations will, after careful reflection on what has been achieved thus far, reverse their original decision and facilitate the launching of the global negotiations on target.
24.	Permit us to recall that during the closing hours of the eleventh special session, Canada took the first step in announcing that
". . . the Government of Canada has decided to reverse the trend of the last few years under which Canadian official development assistance was declining as a proportion of our gross national product. We shall now move upwards once again and our official development assistance will reach a level of 0.5 per cent of gross national product by the middle of the decade. Our intention thereafter is to accept the need to reach an official development assistance level of 0.7 per cent of gross national product by the end of the decade, and we shall employ all our best efforts to reach this objective".''
Clearly, once again Canada has taken the initiative in setting the pace for the major traditional donors. Accordingly, my delegation commends Canada for that gesture.
25.	The Government of the Republic of Malawi is pleased to note that the Third United Nations Conference on the Law of the Sea last August completed its ninth session, at Geneva, on an extremely hopeful note. In terms of the reports that we have received, it is hoped that a convention might be adopted early in the new year and that it might be ready for signature by April 1981. Accordingly, we should like to record our thanks and indebtedness to all the participants for their outstanding contribution to the draft constitution for the seas. We hope and pray that the final conference, scheduled for early next year, will contribute positively to the advent of the new international economic order.
26.	The Malawi delegation wishes to be among the first to salute the United Nations system and to commend its loyal, dedicated and hard-working personnel at all levels for the invaluable services that they continue to render and which have sustained the smooth administration of the entire system. We would wish to pay a particular tribute to the secretariat of UNCTAD for their determination to give positive expression to one of the objectives of the international community—the establishment of the new international economic order. In this regard, we would recall that, through UNCTAD at Geneva, yet another major step towards the realization of that goal was taken when on 27 June this year the United Nations Negotiating Conference on a Common Fund under the Integrated Programme for Commodities adopted the Agreement establishing the Common Fund.  It may further be recalled that the Final Act of the Conference was signed by more than 90 States. Thereafter, a Preparatory Commission consisting of representatives of 28 States was set up and charged with the responsibility of preparing draft rules and regulations and other related policy instruments for consideration by the Governing Council.
27.	As the Assembly might already be aware, it is intended that the Fund should serve as a key instrument in the attainment of the objectives of the Integrated Programme for Commodities as enshrined in UNCTAD resolution 93 (IV).  It is our understanding that the Fund will also facilitate the conclusion and functioning of international commodity agreements or arrangements, particularly concerning commodities of special interest to developing countries.
28.	From our perspective as a developing country, the significance of the Fund would seem to affect at least six major areas, as follows.
29.	First, the Common Fund can be regarded as an important element of the new international economic order and the Programme of Action for the establishment of that order. The Programme of Action envisaged the need for the regulation of world trade in primary commodities with the objective of producing greater benefits to developing countries in terms of prices, earnings, opportunities for processing and marketing and control over their natural resources.
30.	Secondly, the Fund represents the first major change that has taken place since the end of the Second World War in the organization of international economic relations. Unlike the immediate post-war financial institutions, that is, IMF and the World Bank, the Common Fund would permit developing countries to play a decisive role in the management of the world economy. The universal membership of the Fund would bring together countries with differing economic and social systems. It is hoped that the problems created by payments made by countries in either convertible or non-convertible currencies might be a non-issue, eliminating the current double standards within the United Nations system which adversely affect developing countries.
31.	Thirdly, the operations of the First Account of the Common Fund, that is, activities related to stocking, would make for greater price stability for many commodities exported by developing countries. Price instability, as experience has shown, does affect the export earnings of developing countries. It contributes to inflation and in some instances it could hamper the planning of production, especially agricultural production in the developing countries. Price stability would eliminate these problems and contribute to greater security of investments in raw materials.
32.	Fourthly, the operations of the Second Account, that is, activities other than stocking, such as productivity improvement, product development, marketing and distribution, would generate resources for developing countries to finance long-term developmental projects associated with the commodity sector. These projects will improve the competitive position of natural products exported by developing countries vis-a-vis synthetics and substitutes. It will also assist these countries in the processing, marketing and distribution of their commodities.
33.	Fifthly, the capital structure of the Fund is such that developing countries should be able to subscribe to it without unduly straining their economies. The ratio of the subscribed to the borrowed capital of the Fund, as agreed, that is, one third subscribed to two thirds borrowed, would enhance the credit-worthiness of the Fund and maintain its financial integrity. For developing countries this is important, as the ability of the Fund to enter into capital market operations could directly affect its stocking operations.
34.	Sixthly and finally, the voting structure of the Fund— 47 per cent of voting power for the Group of 77,42 per cent for Group B, 8 per cent for Group D and 3 per cent for China—established a new principle of power sharing in international financial institutions. If all developing countries ratify the Articles of Agreement, they will constitute the largest voting bloc in the management of the Fund.
35.	To us, the establishment of the Common Fund is recognition by the international community of the growing political and economic tensions which tend to undermine international relations and which must be addressed at the earliest available opportunity. The establishment of the Fund, we believe, introduces a new economic partnership in a world of increasing interaction and interdependence. Therefore, mindful of the myriad advantages of the newly created Fund, we would venture to urge all States Members of the United Nations to consider the immediate ratification of the Articles of Agreement, and let us move forward together thereafter. We commend the Common Fund to all Governments of the international community.
36.	In conclusion, we would appeal to the Assembly to heed the overriding preoccupation of the African continent with the peaceful uses of the sea lanes of the Indian Ocean. Africa's commitment to peace and mutual international friendship is a matter of record. Therefore, mindful of that commitment, one of Africa's distinguished statesmen, the President of Madagascar, in a letter dated 22 June 1980 to the Secretary-General, made a specific proposal aimed at maintaining the Indian Ocean as a zone of peace. Accordingly he has called for a summit meeting of both littoral and hinterland States and of the major maritime users, including the five world major Powers, to be held at Tananarive, the capital of his country. As far as the timing is concerned, it has been suggested that it be held either at the end of 1981 or in early 1982. Therefore my delegation would urge the international community to give that proposal the consideration it merits with the urgency it deserves. Africa is for lasting peace and stability; hence Madagascar's initiative down that path, and we owe it to ourselves to commend and salute the President of that great African and Indian Ocean Republic.
